EXHIBIT 10.6

 

EXECUTION COPY

 

SECOND LIEN GUARANTY

 

SECOND LIEN GUARANTY, dated as of June 29, 2005, by Knology, Inc. (the
“Borrower”) and each of the entities listed on the signature pages hereof or
that becomes a party hereto pursuant to Section 24 (Additional Guarantors)
hereof (each a “Subsidiary Guarantor” and, together with the Borrower,
collectively, the “Guarantors” and individually a “Guarantor”), in favor of the
Administrative Agent, the Collateral Agent, each Lender, and each other holder
of an Obligation (as each such term is defined in the Credit Agreement referred
to below) (each, a “Guarantied Party” and, collectively, the “Guarantied
Parties”).

 

W i t n e s s e t h

 

WHEREAS, pursuant to the Second Lien Credit Agreement dated as of June 29, 2005
(together with all appendices, exhibits and schedules thereto and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms defined therein and used herein having
the meanings given to them in the Credit Agreement) among the Borrower, the
Lenders party thereto and Credit Suisse, acting through one or more of its
branches, as Administrative Agent and Collateral Agent for the Lenders named
therein, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

 

WHEREAS, contemporaneously herewith, the Borrower shall enter into a First Lien
Credit Agreement, dated the date hereof (the “First Lien Credit Agreement”),
among the Borrower, the lenders from time to time party thereto and Credit
Suisse, acting through one or more of its branches, as administrative agent and
collateral agent;

 

WHEREAS, contemporaneously herewith, Credit Suisse, acting through one or more
of its branches, in its capacity as collateral agent for the obligations under
the First Lien Credit Agreement, and Credit Suisse, acting through one or more
of its branches, in its capacity as collateral agent for the obligations under
the Credit Agreement, shall enter into an Intercreditor Agreement, dated as of
the date hereof (the “Intercreditor Agreement”);

 

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower;

 

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Term Loans and the granting of the other financial
accommodations to the Borrower under the Credit Agreement; and

 

WHEREAS, a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement is
that the Guarantors shall have executed and delivered this Guaranty for the
benefit of the Guarantied Parties;



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1 Guaranty

 

(a) To induce the Lenders to make the Term Loans, each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees, jointly with the other
Guarantors and severally, as primary obligor and not merely as surety, the full
and punctual payment when due and in the currency due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, of all the
Obligations, whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, whether or not enforceable as
against the Borrower, whether now or hereafter existing, and whether due or to
become due, including principal, interest (including PIK Amounts and interest at
the contract rate applicable upon default accrued or accruing after the
commencement of any proceeding under the Bankruptcy Code, or any applicable
provisions of comparable state or foreign law, whether or not such interest is
an allowed claim in such proceeding), fees and costs of collection. This
Guaranty constitutes a guaranty of payment and not of collection.

 

(b) Each Guarantor further agrees that, if (i) any payment made by Borrower or
any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made. If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).

 

Section 2 Limitation of Guaranty

 

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including Section 548 of the Bankruptcy Code or any
applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law, (ii) Section 3

 

2



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

(Contribution) of this Guaranty or (iii) any other Contractual Obligations
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.

 

Section 3 Contribution

 

To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Subsidiary Guarantor from the Term
Loans and the other financial accommodations provided to the Borrower under the
Loan Documents and (b) the amount such Subsidiary Guarantor would otherwise have
paid if such Subsidiary Guarantor had paid the aggregate amount of the
Obligations (excluding the amount thereof repaid by the Borrower) in the same
proportion as such Subsidiary Guarantor’s net worth at the date enforcement is
sought hereunder bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Subsidiary Guarantors for the amount of such
excess, pro rata, based on the respective net worths of such other Subsidiary
Guarantors at the date enforcement hereunder is sought.

 

Section 4 Authorization; Other Agreements

 

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of such
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

 

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

 

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;

 

(c) accept partial payments on the Obligations;

 

(d) receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;

 

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

 

3



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;

 

(g) apply to the Obligations any payment or recovery (x) from the Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(y) from any Guarantor in such order as provided herein, in each case whether
such Obligations are secured or unsecured or guaranteed or not guaranteed by
others;

 

(h) apply to the Obligations any payment or recovery from any Guarantor of the
Obligations or any sum realized from security furnished by such Guarantor upon
its indebtedness or obligations to the Guarantied Parties or any of them, in
each case whether or not such indebtedness or obligations relate to the
Obligations; and

 

(i) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);

 

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).

 

Section 5 Guaranty Absolute and Unconditional

 

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:

 

(a) the invalidity or unenforceability of any of the Borrower’s obligations
under the Credit Agreement or any other Loan Document or any other agreement or
instrument relating thereto, or any security for, or other guaranty of the
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;

 

(b) the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;

 

(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

 

(d) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

 

4



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

(e) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;

 

(f) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;

 

(g) any use of cash collateral under Section 363 of the Bankruptcy Code;

 

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

 

(i) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

 

(j) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;

 

(k) failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding;

 

(l) any action taken by any Guarantied Party if such action is authorized
hereby;

 

(m) any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property; or

 

(n) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.

 

Section 6 Waivers

 

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower.
Each Guarantor shall not, until the Obligations are irrevocably paid in full,
assert any claim or counterclaim it may have against the Borrower or set off any
of its obligations to the Borrower against any obligations of the Borrower to
it. In connection with the foregoing, each Guarantor covenants that its
obligations hereunder shall not be discharged, except by complete performance.

 

5



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

Section 7 Reliance

 

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.

 

Section 8 Waiver of Subrogation and Contribution Rights

 

The Guarantors hereby waive any right of subrogation to any of the rights of the
Guarantied Parties or any part of them against the Borrower or any Guarantor or
any right of reimbursement or contribution or similar right against the Borrower
or any Guarantor by reason of this Agreement or by any payment made by any
Guarantor in respect of the Obligations.

 

Section 9 Subordination

 

Each Guarantor hereby agrees that any Indebtedness of the Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, except as permitted under Section 8.5 (Restricted
Payments) of the Credit Agreement, the Guarantor Subordinated Debt shall not be
paid in whole or in part until the Obligations have been paid in full and this
Guaranty is terminated and of no further force or effect. No Guarantor shall
accept any payment of or on account of any Guarantor Subordinated Debt at any
time in contravention of the foregoing. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay to the Administrative
Agent any payment of all or any part of the Guarantor Subordinated Debt and any
amount so paid to the Administrative Agent shall be applied to payment of the
Obligations as provided in Section 2.10(f) (Payments and Computations) of the
Credit Agreement. Each payment on the Guarantor Subordinated Debt received in
violation of any of the provisions hereof shall be deemed to have been received
by such Guarantor as trustee for the Guarantied Parties and shall be paid over
to the Administrative Agent immediately on account of the Obligations, but
without otherwise affecting in any manner such Guarantor’s liability hereof.
Each Guarantor agrees to file all claims against the Borrower in any bankruptcy
or other proceeding in which the filing of claims is required by law in respect
of any Guarantor Subordinated Debt, and the Administrative Agent shall be
entitled to all of such Guarantor’s rights thereunder. If for any reason a
Guarantor fails to file such claim at least ten Business Days prior to the last
date on which such claim should be filed, such Guarantor hereby irrevocably
appoints the Administrative Agent as its true and lawful attorney-in-fact and is
hereby authorized to act as attorney-in-fact in such Guarantor’s name to file
such claim or, in the Administrative Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of the Administrative Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for

 

6



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

that purpose, each Guarantor hereby assigns to the Administrative Agent all of
such Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.

 

Section 10 Default; Remedies

 

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. If any Obligation is not paid when due, or upon any Event of
Default hereunder or upon any default by the Borrower as provided in any other
instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed or direct the Collateral
Agent to proceed directly and at once, without notice, against any Guarantor to
collect and recover the full amount or any portion of the Obligations then due,
without first proceeding against the Borrower or any other guarantor of the
Obligations, or against any Collateral under the Loan Documents or joining the
Borrower or any other guarantor in any proceeding against any Guarantor. At any
time after maturity of the Obligations, the Administrative Agent or the
Collateral Agent may (unless the Obligations have been irrevocably paid in
full), without notice to any Guarantor and regardless of the acceptance of any
Collateral for the payment hereof, appropriate and apply toward the payment of
the Obligations (a) any indebtedness due or to become due from any Guarantied
Party to such Guarantor and (b) any moneys, credits or other property belonging
to such Guarantor at any time held by or coming into the possession of any
Guarantied Party or any of its respective Affiliates.

 

Section 11 Irrevocability

 

This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitments have been terminated and all monetary Obligations then
outstanding have been irrevocably repaid in cash, at which time this Guaranty
shall automatically be cancelled. Upon such cancellation and at the written
request of any Guarantor or its successors or assigns, and at the cost and
expense of such Guarantor or its successors or assigns, the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination of this Guaranty.

 

Section 12 Setoff

 

Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to such Guarantor and (b) any moneys, credits or
other property belonging to such Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.

 

7



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

Section 13 No Marshalling

 

Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.

 

Section 14 Enforcement; Amendments; Waivers

 

No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, the Intercreditor
Agreement, any other Loan Document or otherwise with respect to all or any part
of the Obligations, the Collateral or any other guaranty of or security for all
or any part of the Obligations shall operate as a waiver thereof, and no single
or partial exercise by any such Person of any such right or remedy shall
preclude any further exercise thereof. No modification or waiver of any
provision of this Guaranty shall be binding upon any Guarantied Party, except as
expressly set forth in a writing duly signed and delivered by the party making
such modification or waiver. Failure by any Guarantied Party at any time or
times hereafter to require strict performance by the Borrower, any Guarantor,
any other guarantor of all or any part of the Obligations or any other Person of
any provision, warranty, term or condition contained in any Loan Document now or
at any time hereafter executed by any such Persons and delivered to any
Guarantied Party shall not waive, affect or diminish any right of any Guarantied
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act or knowledge of
any Guarantied Party, or its respective agents, officers or employees, unless
such waiver is contained in an instrument in writing, directed and delivered to
the Borrower or such Guarantor, as applicable, specifying such waiver, and is
signed by the party or parties necessary to give such waiver under the Credit
Agreement. No waiver of any Event of Default by any Guarantied Party shall
operate as a waiver of any other Event of Default or the same Event of Default
on a future occasion, and no action by any Guarantied Party permitted hereunder
shall in any way affect or impair any Guarantied Party’s rights and remedies or
the obligations of any Guarantor under this Guaranty. Any determination by a
court of competent jurisdiction of the amount of any principal or interest owing
by the Borrower to a Guarantied Party shall be conclusive and binding on each
Guarantor irrespective of whether such Guarantor was a party to the suit or
action in which such determination was made.

 

Section 15 Successors and Assigns

 

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrower and to the Guarantors shall be deemed to include their respective
successors and assigns. The successors and assigns of the Guarantors and the
Borrower shall include their respective receivers, trustees and
debtors-in-possession. All references to the singular shall be deemed to include
the plural where the context so requires.

 

Section 16 Representations and Warranties; Covenants

 

Each Guarantor hereby (a) severally represents and warrants as to itself only
that the representations and warranties as to it made by the Borrower in Article
IV (Representations and Warranties) of the Credit Agreement are true and correct
on the date hereof and (b) agrees to take, or refrain from taking, as the case
may be, each action necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor.

 

8



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

Section 17 Governing Law

 

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 18 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Guaranty, and any other
Loan Document, may be brought in the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

 

(b) Each Guarantor hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Guaranty or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to such
Guarantor care of the Borrower at the Borrower’s address specified in Section
11.8 (Notices, Etc.) of the Credit Agreement. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c) Nothing contained in this Section 18 (Submission to Jurisdiction; Service of
Process) shall affect the right of the Administrative Agent or any other
Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.

 

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
10:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

Section 19 Waiver of Judicial Bond

 

To the fullest extent permitted by applicable law, the Guarantor waives the
requirement to post any bond that otherwise may be required of any Guarantied
Party in connection with any judicial proceeding to enforce such Guarantied
Party’s rights to payment hereunder, security interest in or other rights to the
Collateral or in connection with any other legal or equitable action or
proceeding arising out of, in connection with, or related to this Guaranty and
the Loan Documents to which it is a party.

 

9



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

Section 20 Certain Terms

 

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and (c)
the term “including” means “including without limitation” except when used in
the computation of time periods.

 

Section 21 Waiver of Jury Trial

 

EACH OF THE ADMINISTRATIVE AGENT, THE OTHER GUARANTIED PARTIES AND EACH
GUARANTOR IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS GUARANTY AND ANY OTHER LOAN DOCUMENT.

 

Section 22 Notices

 

Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Borrower.

 

Section 23 Severability

 

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

Section 24 Additional Guarantors

 

Each of the Guarantors agrees that, if, pursuant to Section 7.11(a) (Additional
Collateral and Guaranties) of the Credit Agreement, the Borrower shall be
required to cause any Subsidiary thereof that is not a Guarantor to become a
Guarantor hereunder, or if for any reason the Borrower desires any such
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Guarantor party hereto on the Closing Date.

 

Section 25 Collateral

 

Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Collateral Agent, for the benefit of
the Secured Parties, and covenants that it shall not grant any Lien with respect
to its Property in favor, or for the benefit, of any Person other than the
Administrative Agent, for the benefit of the Secured Parties except as otherwise
permitted by Section 8.2 (Liens, etc.) of the Credit Agreement.

 

10



--------------------------------------------------------------------------------

2ND LIEN GUARANTY

KNOLOGY , INC

 

Section 26 Costs and Expenses

 

In accordance with the provisions of Section 11.3 (Costs and Expenses) of the
Credit Agreement, each Guarantor agrees to pay or reimburse the Collateral
Agent, the Collateral Agent and each of the other Guarantied Parties upon demand
for all out-of-pocket costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel and costs of settlement),
incurred by the Administrative Agent, the Collateral Agent and such other
Guarantied Parties in enforcing this Guaranty against such Guarantor or any
security therefor or exercising or enforcing any other right or remedy available
in connection herewith or therewith.

 

Section 27 Waiver of Consequential Damages

 

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY LEGAL ACTION OR
PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT.

 

Section 28 Entire Agreement

 

This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.

 

Section 29 Acknowledgment

 

The parties hereto acknowledge and agree that this Guaranty shall be subject to
the terms and provisions of the Intercreditor Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

 

KNOLOGY OF KNOXVILLE, INC. KNOLOGY OF NASHVILLE, INC. KNOLOGY OF LOUISVILLE,
INC. KNOLOGY OF KENTUCKY, INC. KNOLOGY BROADBAND, INC. KNOLOGY NEW MEDIA, INC.
KNOLOGY BROADBAND OF CALIFORNIA, INC. KNOLOGY BROADBAND OF FLORIDA, INC. ITC
GLOBE, INC. KNOLOGY OF AUGUSTA, INC. KNOLOGY OF COLUMBUS, INC. KNOLOGY OF
MONTGOMERY, INC. KNOLOGY OF FLORIDA, INC. KNOLOGY OF SOUTH CAROLINA, INC.
KNOLOGY OF CHARLESTON, INC. KNOLOGY OF HUNTSVILLE, INC. KNOLOGY OF ALABAMA, INC.
VALLEY TELEPHONE CO. LLC, each as Guarantor

By:

 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

CREDIT SUISSE,

CAYMAN ISLANDS BRANCH

as Administrative Agent and as

Collateral Agent

By:

 

 

--------------------------------------------------------------------------------

Name: Title:

By:

 

 

--------------------------------------------------------------------------------

Name: Title:

 

[SIGNATURE PAGE TO 2ND LIEN GUARANTY]



--------------------------------------------------------------------------------

EXHIBIT A

TO

GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of             , 200     (the “Guaranty”), among Credit
Suisse, Knology, Inc. and certain of its Subsidiaries listed on the signature
pages thereof and acknowledged by Credit Suisse, as Administrative Agent, and
the undersigned hereby acknowledges receipt of a copy of the Guaranty. The
undersigned hereby represents and warrants that each of the representations and
warranties contained in Section 16 (Representations and Warranties; Covenants)
of the Guaranty applicable to it is true and correct on and as the date hereof
as if made on and as of such date. Capitalized terms used herein but not defined
herein are used with the meanings given them in the Guaranty.

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of                     ,            .

 

[NAME OF SUBSIDIARY GUARANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

CREDIT SUISSE, acting through one

or more of its branches,

as Administrative Agent and as

Collateral Agent

By:

 

 

--------------------------------------------------------------------------------

Name: Title: